UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 06685 John Hancock Patriot Global Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: April 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Global Dividend Fund Securities owned by the Fund on April 30, 2007 (unaudited) Issuer Shares Value Common stocks 36.00% (Cost $54,499,271) Electric Utilities 4.33% Duke Energy Corp. 184,250 3,780,810 Progress Energy, Inc. 48,000 2,426,400 Progress Energy, Inc. (Contingent Value Obligation) (B)(I) 35,000 10,850 Southern Co. 45,000 1,700,550 Integrated Oil & Gas 0.71% BP Plc, American Depositary Receipt (United Kingdom) 19,351 1,302,709 Integrated Telecommunication Services 2.62% AT&T, Inc. 94,850 3,672,592 Verizon Communications, Inc. 29,650 1,132,037 Multi-Utilities 27.38% Alliant Energy Corp. 118,420 5,186,796 CH Energy Group, Inc. 120,900 5,800,782 Consolidated Edison, Inc. 15,000 768,900 Dominion Resources, Inc. 47,500 4,332,000 DTE Energy Co. 116,900 5,913,971 Energy East Corp. 194,000 4,698,680 Integrys Energy Group, Inc. 84,000 4,712,400 KeySpan Corp. 106,600 4,414,306 NiSource, Inc. 82,400 2,026,216 NSTAR 158,000 5,672,200 SCANA Corp. 17,700 770,481 TECO Energy, Inc. 140,000 2,513,000 Xcel Energy, Inc. 136,000 3,276,240 Oil & Gas Storage & Transportation 0.96% Spectra Energy Corp. 67,125 1,751,963 Credit Issuer, description rating (A) Shares Value Preferred stocks 63.09% (Cost $112,086,928) Agricultural Products 2.14% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 45,000 3,919,221 Page 1 John Hancock Patriot Global Dividend Fund Securities owned by the Fund on April 30, 2007 (unaudited) Consumer Finance 5.43% HSBC USA, Inc., $2.8575 (G) AA- 108,650 5,384,966 SLM Corp., 6.97%, Ser A BBB+ 92,000 4,554,000 Diversified Banks 0.37% Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 28,200 677,364 Electric Utilities 17.15% Alabama Power Co., 5.20% BBB+ 222,000 5,405,700 Central Illinois Light Co., 4.64% Ba1 7,460 598,432 Central Maine Power Co., 4.75% (G) Baa2 11,015 958,305 Connecticut Light & Power Co., 3.90%, Ser 1949 Baa3 27,255 971,812 Duquesne Light Co., 6.50% BB+ 100,000 5,020,000 Entergy Arkansas, Inc., 6.45% BB+ 50,000 1,273,440 Entergy Mississippi, Inc., 6.25% BB+ 120,000 2,958,756 Interstate Power & Light Co., 7.10%, Ser C BBB- 25,000 682,032 Interstate Power & Light Co., 8.375%, Ser B Baa2 36,800 1,207,500 Massachusetts Electric Co., 4.76% BBB+ 6,166 551,086 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 200,000 5,256,260 PPL Energy Supply, LLC, 7.00% BBB 50,000 1,293,500 Southern California Edison Co., 6.00%, Ser C BBB- 12,000 1,196,626 Southern California Edison Co., 6.125% BBB- 40,000 3,990,000 Gas Utilities 1.81% Southern Union Co., 7.55%, Ser A BB 128,700 3,314,025 Investment Banking & Brokerage 9.56% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB+ 56,000 2,800,000 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB+ 91,000 4,518,150 Goldman Sachs Group, Inc., 6.20%, Ser B A 20,000 513,200 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 145,000 7,431,250 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 28,100 1,440,125 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A 30,000 784,200 Life & Health Insurance 3.09% MetLife, Inc., 6.50%, Ser B BBB 215,000 5,658,800 Multi-Utilities 6.95% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 10,000 1,029,063 PNM Resources, Inc., 6.75%, Conv BBB- 38,110 2,076,233 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 40,000 3,330,000 Public Service Electric & Gas Co., 6.92% BB+ 7,000 729,094 South Carolina Electric & Gas Co., 6.52% Baa1 55,000 5,553,284 Page 2 John Hancock Patriot Global Dividend Fund Securities owned by the Fund on April 30, 2007 (unaudited) Oil & Gas Exploration & Production 7.80% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 20,000 1,881,250 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 48,075 4,796,986 Devon Energy Corp., 6.49%, Ser A BB+ 50,000 5,037,500 Nexen, Inc., 7.35% (Canada) BB+ 100,000 2,545,000 Other Diversified Financial Services 4.99% Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 170,000 4,462,500 Citigroup Capital IX, 6.00% A+ 14,100 348,693 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A+ 85,200 4,324,752 Specialized Finance 0.29% CIT Group, Inc., 6.35%, Ser A BBB+ 20,000 519,800 Thrifts & Mortgage Finance 1.34% Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 90,000 2,455,317 Trucking 2.17% AMERCO, 8.50%, Ser A B 155,000 3,966,450 Interest Par value Issuer, maturity date rate Value Short-term investments 0.91% (Cost $1,660,000) Commercial Paper 0.91% Chevron Funding Corp., 5-01-07 5.190% 1,660,000 1,660,000 Total investments (Cost $168,246,199) 100.00% Page 3 John Hancock Patriot Global Dividend Fund Footnotes to Schedule of Investments April 30, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $10,850 or 0.01% of the Fund's total investments as of April 30, 2007. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,919,221 or 2.14% of the Fund's total investments as of April 30, 2007. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on April 30, 2007, including short-term investments, was $168,246,199. Gross unrealized appreciation and depreciation of investments aggregated $16,644,565 and $1,952,209, respectively, resulting in net unrealized appreciation of $14,692,356. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Global Dividend Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 29, 2007 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 29, 2007
